                                                                          USDC SONY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC# _ __
SOUTHERN DISTRICT OF NEW YORK                                             DA i'E FILED:   .-J..~•:L~~o::
--------------------------------------------------------------X
MARY BAYLES,
                                    Plaintiff(s)                                      16 civ 8339 (JGK)

                        -against-                                      ORDER OF DISCONTINUANCE

 SULEJMAN FIDA, et al.,
                                    Defendant(s).
 --------------------------------------------------------------X
         It having been reported to this Court that the parties have settled this action, It is,

 on this 14 th day of January, 2020 hereby ordered that this matter be discontinued with prejudice

 but without costs; provided, however, that within 90 days of the date of this order, counsel for the

 plaintiff may apply by letter for restoration of the action to the calendar of the undersigned, in

 which event the action will be restored.

         Any application to reopen must be filed within ninety {90) days of this order; any

 application to reopen filed thereafter may be denied solely on that basis. Further, if the

parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same ninety-day

period to be "so ordered" by the Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

         All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

Court is directed to close this case.

SO ORDERED.


Dated: New York, New York
                                                                   ~t     ~OELTL
                                                                   UNITED STATES DISTRICT JUDGE
       January 14, 2020
